People v Nunez-Bencosme (2017 NY Slip Op 09165)





People v Nunez-Bencosme


2017 NY Slip Op 09165


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2016-02812
 (Ind. No. 14-01295)

[*1]The People of the State of New York, respondent,
vEdwin Nunez-Bencosme, appellant.


Del Atwell, East Hampton, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Lisa M. Denig of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Warhit, J.), rendered February 29, 2016, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The decision whether to permit a defendant to withdraw a plea of guilty, as well as the nature and extent of the fact-finding inquiry, rests largely within the sound discretion of the court (see CPL 220.60[3]; People v Smith, 123 AD3d 950), and a hearing will be granted only in rare instances (see People v Tinsley, 35 NY2d 926, 927; People v Boyd, 129 AD3d 854). Under the circumstances presented here, the Supreme Court providently exercised its discretion in denying the defendant's motion upon its consideration of the plea minutes and the parties' written submissions, without further inquiry (see People v McVay, 140 AD3d 1090; People v McGuire, 122 AD3d 947; People v Mudd, 41 AD3d 281).
The defendant's remaining contention is without merit (see People v Alexander, 97 NY2d 482, 485).
DILLON, J.P., CHAMBERS, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court